Citation Nr: 0811461	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  01-07 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right tonsilar non-
Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The veteran had active service from November 1963 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This claim was previously before the Board in July 2003 and 
December 2006, at which time the Board remanded it, through 
the Appeals Management Center (AMC), for additional 
development.  The requested development has been completed, 
and the claim is properly before the Board for appellate 
consideration.
 
The veteran provided oral testimony before a Hearing Officer 
at the RO in October 2001, a transcript of which has been 
associated with the claims file.



FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that the veteran's right tonsilar non-Hodgkin's 
lymphoma is causally related to his active military service.



CONCLUSION OF LAW

Right tonsilar non-Hodgkin's lymphoma was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007); petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209).

In December 2006, the Appeals Management Center sent the 
veteran a letter informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  The letter 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim. 

The Board finds that the content of the letter provided to 
the veteran by the AMC in 2006 complied with requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  In addition, the May 2001 rating 
decision, July 2001 SOC, November 2001 SSOC, January 2002 
SSOC, April 2006 SSOC, and September 2007 SSOC explained the 
basis for the RO's action and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which the RO sent to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after 
discharge is required to support the claim.  Id.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as malignant tumors, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

III.  Factual Background and Analysis
 
The veteran's service records, including his DD Form 214, 
show that he did not serve in the Republic of Vietnam during 
the Vietnam Era, and the veteran did not assert, at his 
October 2001 hearing, that he had served where Agent Orange 
or other herbicide agents were used.  Therefore the law does 
not provide presumptive service connection for his right 
tonsilar non-Hodgkin's lymphoma on the basis of exposure to 
herbicide agents.  See 38 C.F.R. § 3.307(a); 3.309(e). 

The veteran's service medical records (SMRs) show treatment 
for sore throats and chest colds.  At a September 1965 
examination, his mouth, throat, lungs, and chest were found 
to be normal.  He indicated on a September 1965 Report of 
Medical History that he had never had ear, nose, or throat 
trouble, or chronic or frequent colds.

VA treatment notes show that in August 2000 the veteran 
noticed something in his throat when swallowing, and on 
inspection found that his right tonsil was enlarged.  He was 
diagnosed with right tonsilar non-Hodgkin's lymphoma after a 
biopsy, and underwent chemotherapy.  The veteran was then in 
complete remission until a December 2001 CT scan of the 
abdomen showed a mass, which a biopsy revealed to be 
lymphoma.  He was treated with chemotherapy and an autologous 
peripheral blood stem cell transplant.

The veteran underwent a VA Compensation and Pension 
examination in August 2005, at which the examining physician 
reviewed the claims file and the veteran's computerized 
treatment records.  The physician concurred with the 
diagnosis of non-Hodgkin's lymphoma, and felt that it is at 
least as likely as not that an invasive fungal infection with 
which the veteran suffered was secondary to his compromised 
immune status from non-Hodgkin's lymphoma.  In addition, the 
physician opined that it is unlikely that the veteran's 
lymphoma was etiologically related to his complaints of upper 
respiratory infections and sore throats while in service, 
because there is no etiologic correlation between sore 
throats, and/or streptococcal throat infections, and non-
Hodgkin's lymphoma.

In September 2005, imaging studies showed a new abdominal 
mass, which was found to be consistent with non-Hodgkin's 
lymphoma.  At March 2006 treatment, the veteran was 
asymptomatic with the exception of fatigue.  He underwent 
RICE salvage chemotherapy in the spring of 2006.

After careful consideration of the record, the Board finds 
that the evidence preponderates against a grant of service 
connection for right tonsilar non-Hodgkin's lymphoma.  As 
indicated above, the SMRs do not show any treatment for non-
Hodgkin's lymphoma, and the VA examiner opined in August 2005 
that it is unlikely that the condition was causally or 
etiologically related to the veteran's service.  The veteran 
also testified in October 2001 that no doctor had told him 
that his non-Hodgkin's lymphoma was related to strep throat.

We recognize the sincerity of the arguments advanced by the 
veteran that his right tonsilar non-Hodgkin's lymphoma is 
service connected, including that it could be related to 
exposure to hazardous materials while serving in Germany.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, right tonsilar non-Hodgkin's lymphoma requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.

As the evidence preponderates against the claim for service 
connection for right tonsilar non-Hodgkin's lymphoma, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for right tonsilar non-Hodgkin's lymphoma 
is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


